Citation Nr: 0026175	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a shrapnel wound, status post muscle removal of 
the right anterior chest muscle with limitation of motion of 
the right shoulder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Subsequently, the veteran's case was 
transferred to the RO in Atlanta, Georgia in September 1997, 
and to the RO in St. Louis, Missouri in September 1998.  The 
veteran served on active duty from June 1967 to March 1977. 

In addition, the Board notes that, in a March 1997 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
a hearing before a traveling member of the Board.  However, 
in a June 1999 statement, the veteran further indicated that 
he desired to have instead an appeal hearing before a hearing 
officer at the RO.  As such, the Board deems the veteran's 
March 1997 request for a travel Board hearing withdrawn.  See 
38 C.F.R. § 20.704 (1999).  Furthermore, the Board notes 
that, the veteran's RO hearing was scheduled for August 23, 
1999, but, although the veteran's mailed hearing notice was 
not returned as undeliverable, he failed to appear for the 
hearing and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for an RO hearing will also be considered withdrawn 
and the Board will proceed with its review on the present 
record.  See 38 C.F.R. §§ 20.700-20.704 (1999).

Moreover, in the September 2000 Informal Hering Presentation, 
the veteran's representative indicated that the veteran was 
entitled to an effective date of September 7, 1978 for the 
assignment of his 30 percent evaluation for his residuals of 
a shrapnel wound, status post muscle removal of the right 
anterior chest muscle with limitation of motion of the right 
shoulder.  The veteran's representative also indicated that 
the veteran was entitled to service connection for systemic 
degenerative joint disease.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, these matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability, characterized as the residuals 
of a shrapnel wound, status post muscle removal of the right 
anterior chest muscle with limitation of motion of the right 
shoulder, is moderately severe in degree, but is neither 
severe nor productive of an unusual or exceptional disability 
picture due to factors such as frequent hospitalizations or 
marked interference with employment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the residuals of a shrapnel wound, status post muscle 
removal of the right anterior chest muscle with limitation of 
motion of the right shoulder, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.56, 4.59, 4.73, Diagnostic Code 5303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Generally, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in an October 1979 rating decision, the veteran 
was awarded service connection and a 20 percent evaluation 
for the residuals of a shrapnel wound, status post muscle 
removal of the right anterior chest muscle with limitation of 
motion of the right shoulder, under Diagnostic Code 5303, 
effective September 7, 1978.  He was also awarded service 
connection and a 0 percent evaluation for residual scars of 
shrapnel wounds to the chest, right arm and right leg, under 
Diagnostic Code 7805, effective September 7, 1978.  
Subsequently, in a March 1997 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran perfected the issue of an 
increased evaluation for the residuals of a shrapnel wound, 
status post muscle removal of the right anterior chest muscle 
with limitation of motion of the right shoulder, but 
specifically excluded from the appeal his service connected 
scars.  Subsequently, in a May 1997 Supplemental Statement of 
the Case, the veteran was assigned a 30 percent evaluation 
for his residuals of a shrapnel wound, status post muscle 
removal of the right anterior chest muscle with limitation of 
motion of the right shoulder, under Diagnostic Code 5303, 
effective August 14, 1996.  Thus, the Board will proceed with 
its review of only the issue of an increased evaluation in 
excess of 30 percent for the residuals of a shrapnel wound, 
status post muscle removal of the right anterior chest muscle 
with limitation of motion of the right shoulder.

With respect to the applicable law, the veteran is seeking an 
increased evaluation for his residuals of a muscle injury.  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  See 38 C.F.R. § 
4.55(b) (1999).  For compensable muscle group injuries which 
are in the same anatomical region, but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e) (1999).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25. 
See 38 C.F.R. § 4.55(f) (1999).  As well, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects 
entirely different functions.  38 C.F.R. § 4.55(a) (1999).

As noted above, the veteran is assigned a 30 percent 
evaluation for his residuals of a muscle injury under 
Diagnostic Code 5303, which reflects the veteran's disability 
is deemed to be productive of moderately severe functional 
impairment.  The rating criteria prescribes that a moderately 
severe injury is characterized by a through and through or 
deep penetrating wound, debridement, prolonged infection, or 
sloughing of soft parts, with intermuscular scarring.  The 
objective findings of such type of injury include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles when compared with the sound side; and 
muscle strength, endurance, or coordinated movements should 
demonstrate positive evidence of impairment of function when 
compared with the sound side.  38 C.F.R. § 4.56(d)(4) (1999).

For an assignment of an increased evaluation in excess of 30 
percent, which in this case the next rating step would be a 
40 percent evaluation, under Diagnostic Code 5303, the 
veteran must show that his particular residuals of a muscle 
injury are productive of severe functional impairment.  The 
rating criteria prescribes that a severe injury is 
characterized by a through and through or deep penetrating 
wound, shattering bone fracture, open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, with intermuscular binding and scarring.  And, 
the objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle group; palpation 
should show loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area; muscles should swell and harden 
abnormally in contraction; and muscle strength, endurance, or 
coordinated movements should indicate severe impairment of 
function when compared with the sound side.  There are seven 
additional signs of severe muscle injury, which include 1) x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; 2) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; 3) 
diminished muscle excitability to pulse electrical current in 
electrodiagnostic tests; 4) visible or measurable atrophy; 5) 
adaptive contraction of an opposing group of muscle; 6) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and 7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 38 
C.F.R. § 4.56(d)(4) (1999).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the above discussed law, the Board observes 
that, during the pendency of the veteran's appeal, the 
regulation with respect to muscle injuries has been changed.  
See 61 Fed. Reg. 30235 (June 3, 1997), effective July 3, 
1997, (codified at 38 C.F.R. § 4.73).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, after reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 3, 1997 amendments did 
not substantially change the criteria pertinent to the 
veteran's disability, but rather added only current medical 
terminology and unambiguous criteria.  Thus, as neither the 
old version nor the new version are most favorable to the 
veteran, the Board finds there is no need to apply both 
criteria to the present claim and/or to remand the claim to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the evidence of record, the service medical 
evidence shows the veteran is right handed.  Additionally, 
the service medical records shows that, during his service, 
he sustained multiple shrapnel wounds to his right arm, 
shoulder and leg.  He underwent closure of all wounds, and 
upon subsequent examinations, he was found to have a 2 
centimeter anterior chest wound at the mid scapular region of 
the right posterior chest, some decreased motion but no 
sensory loss, catching sensation on full extension and 
abduction, and atrophy of the lateral pectoralis major on the 
right at the site of the injury.  Upon discharge from the 
service, the veteran was examined by the VA in July 1979, and 
also received treatment at various VA Medical Centers (VAMCs) 
during the 1990s.

Additionally, in December 1996, the veteran underwent a VA 
muscle examination which revealed he reported a 9 by 10 
centimeter numb patch over his right chest, weakness over his 
shoulders on the right, and decreased range of motion.  Upon 
examination, he was found to present evidence of muscle 
penetration of the pectus major and minor, biceps and 
suprascapular muscle groups; and of multiple scars on his 
back, the right chest wall, right arm and right leg, which 
were non-tender and with no adhesions or damage to tendons.  
He also had decreased muscle mass over his right chest wall, 
a numb patch over the right chest wall consistent with a 
superficial nerve injury, and normal strength in both arms 
but significantly decreased strength in his chest wall 
including his latissimus dorsi and pectoralis major and 
minor.  He had some pain with extension and rotation of the 
right shoulder, but presented neither evidence of muscle 
herniation nor evidence of arthritis or damage to joints upon 
x-ray examination.  The veteran's final diagnosis was muscle 
injury with symptoms directly related to his service injury.

In October 1999, the veteran underwent an x-ray examination 
which revealed mild degenerative arthritis of the right 
shoulder and well defined radio lucent lesion of the right 
scapula; further examination with a radionuclide bone scan 
was recommended.  Furthermore, in October 1999, the veteran 
underwent an additional VA muscle examination which revealed  
he had residual numbness surrounding the scar on the anterior 
chest wall and the posterior thorax, had right shoulder 
syndrome, and reported numbness around the scars with 
weakness of the right shoulder.  Upon examination, he had 
significant amount of tissue loss of the pectoralis major 
muscle below a scar and atrophy, and had various scars over 
the right anterior and posterior chest wall with numbness or 
decreased pinprick sensation.  Also, he had decreased 
strength with flexion and extension of the right arm, 
decreased strength with abduction and adduction of the right 
shoulder, and weakness of the pectoralis major, pectoralis 
minor and latissimus.  His diagnoses were shrapnel wound to 
the right anterior chest wall with loss of pectoralis major 
muscle and residual scar; atrophy of the pectoralis major 
muscle; shrapnel wound to the right posterior thorax with 
loss of suprascapular muscle groups; and weakness of the 
pectoralis major, pectoralis minor and latissimus dorsi as a 
residual of shrapnel wound to the chest. 

In October 1999, the veteran also underwent a VA joints 
examination which found that he had a painful right shoulder 
with limitations as to the amount of weight the veteran could 
lift with his right arm.  The veteran reported associated 
weakness, stiffness, giving way and locking of the right 
shoulder, but denied swelling, heat or redness.  Upon range 
of motion examination, the veteran had full extension of the 
right elbow from 0 to 145 degrees, had 90 degrees of flexion 
and abduction of the right shoulder with severe pain, and 70 
degrees of internal and external rotation of the shoulder 
with pain.  He also had popping and crepitation with ranges 
of motion.  His diagnosis was degenerative arthritis of the 
right shoulder with limitation of motion.

Moreover, during the March 1997 RO hearing, the veteran 
reported extreme pain in the right upper shoulder and under 
the shoulder blade upon lifting the right arm above the 
shoulder, pain at night when trying to roll over and shaking 
hands, and spasms on a weekly basis.  He also reported being 
unable to lift anything, including his 18 month old daughter 
who weighs about 32 pounds.  At this time, the veteran 
reported he was working as a transportation office for the 
State of Kansas, Department of Corrections, but during the 
October 1999 VA joints examination discussed above, he 
indicated that he currently works for Command Security. 

Lastly, during the March 1997 RO hearing, the veteran 
testified that he was treated for his residuals of a muscle 
injury at the Denver VA medical Center (VAMC) in July 1994, 
which showed that he had spasms and inability to lift his 
right arm above certain level .  However, by the veteran's 
own admission, his condition has pretty much remained 
unchanged since that time to the present.  In this respect, 
the Board observes that the March 1997 Statement of the Case 
indicates that the Denver VAMC was contacted in reference to 
the veteran's treatment records and that the response from 
the VAMC indicated that there was nothing under their files 
concerning the veteran.  The record, however, is devoid of 
any evidence actually showing that such was the response 
received from the Denver VAMC.  Nevertheless, even assuming 
that such treatment records may exist but are not contained 
within the claims file, an additional attempt to obtain such 
treatment records is unnecessary as their production would, 
at most, only serve to support the veteran's own admission 
that the severity of his residuals of a muscle injury during 
1994 has remained unchanged to the present.  Therefore, the 
Board has determined that a second attempt to obtain the 
veteran's 1994 treatment records from the Denver VAMC would 
not add pertinent evidence and would not affect the outcome 
of the claim.  A failure to consider these VA records would 
not constitute clear and unmistakable error.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see VAOPGCPREC 12-95.

After a review of the evidence, the Board finds that the 1999 
VA examinations discussed above reveal that the veteran 
currently presents evidence of entrance scars indicating 
track of missile through one or more muscle groups; loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with the sound side; and evidence of 
muscular impairment upon strength and endurance examinations.  
As such, the veteran's disability more nearly approximates a 
disability productive of moderately severe impairment.  See 
38 C.F.R. § 4.56(d)(3)(iii) (1999).

However, the Board finds that the preponderance of the 
evidence does not show that the veteran's disability is 
productive of severe impairment, and thus, the award of a 
disability evaluation in excess of 30 percent for the 
veteran's residuals of a shrapnel wound, status post muscle 
removal of the right anterior chest muscle with limitation of 
motion of the right shoulder, under Diagnostic Code 5303, is 
not warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5303 
(1999).  Specifically, the Board acknowledges that the 
December 1996 and October 1999 VA muscle examinations 
revealed the veteran has loss of deep fascia or muscle 
substance and atrophy of the pectoralis major.  Additionally, 
these examinations revealed weakness and decreased muscle 
strength of the latissimus dorsi, and pectoralis major and 
minor, although the evidence does not specifically indicate 
that such weakness was medically deemed to be severe.  
Moreover, the evidence does not show ragged, depressed and 
adherent scars indicating wide damage to the muscle group; 
abnormal muscle swelling and hardening in contraction; or 
that the veteran has any one of the seven additional signs of 
severe muscle injury, as prescribed in 38 C.F.R. § 
4.56(d)(4)(iii) (1999).  As such, an increased evaluation in 
excess of 30 percent under Diagnostic Code 5303 is denied. 38 
C.F.R. §§ 4.56(d)(4), 4.73, Diagnostic Code 5303 (1999). 

The Board acknowledges that the evidence shows the veteran 
has residual numbness surrounding the scar on the anterior 
chest wall and posterior thorax, as per the October 1999 VA 
examination.  However, the law is clear that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects 
entirely different functions, which is not the case here.  
See 38 C.F.R. § 4.55(a) (1999).  Additionally, although the 
veteran's representative has argued that the veteran is 
entitled to an increased rating under the provisions of 38 
C.F.R. § 4.55(e) or 4.55(f), the Board finds that such 
sections are not applicable in this case as the veteran's 
muscle group injuries are in the same anatomical region and 
act on the same joint.  See 38 C.F.R. § 4.55(e) and (f) 
(1999).  Furthermore, in denying the veteran's claim for an 
increased evaluation, the Board has considered the history of 
the veteran's disability, the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. §§  4.40-
4.45, 4.59 (1999); DeLuca, 8 Vet. App. at 204-7.  However, 
the evidence does not show additional functional loss due to 
pain or weakness, which is not already contemplated in the 
relevant rating criteria.  See id.

Lastly, in considering the application of 38 C.F.R. § 
3.321(b)(1)(1999), the Board finds that the record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  The veteran's disability, characterized 
as the residuals of a shrapnel wound, status post muscle 
removal of the right anterior chest muscle with limitation of 
motion of the right shoulder is moderately severe in degree, 
but the evidence does not show that such disability has 
caused him marked interference with employment, or the need 
for frequent periods of hospitalization.  As well, the 
veteran has not submitted evidence showing that he is 
unemployable due to this disability or that he has lost 
substantial time from work due to his disability.  Although 
he has reported that the muscle injury is a nuisance on a 
regular basis and that it has somewhat affected his 
employment in that it limits some of the activities that he 
can perform, this level of impairment does not rise to the 
level contemplated for an extra-schedular rating.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that the criteria for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
the Board concludes that a disability rating higher than 30 
percent for the residuals of a shrapnel wound, status post 
muscle removal of the right anterior chest muscle with 
limitation of motion of the right shoulder, is not warranted 
on either a schedular or extra-schedular basis.


ORDER

An evaluation in excess of 30 percent for the residuals of a 
shrapnel wound, status post muscle removal of the right 
anterior chest muscle with limitation of motion of the right 
shoulder is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 12 -



- 1 -


